Case 19-01298-5-JNC Doc 357 Filed 11/15/19 Entered 11/15/19 15:53:25 Pagei1of3

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN THE MATTER OF; )
} CASE NO.: 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC )
d/b/a PRAGUE COMMUNITY HOSPITAL, ) CHAPTER 11
)
DEBTOR. )

RESPONSE AND OBJECTION TO TRUSTEE’S MOTION FOR (1) AN ORDER (A)
ESTABLISHING BIDDING PROCEDURES, ET AL.

Complete Business Solutions, Group, Inc. (hereinafter “CBSG”), by and through counsel,
hereby responds and objects to the Trustee’s Motion For (1) an Order (A) Establishing Bidding
Procedures, et al. (Doc #341) and Notice of Motion, et al., (Doc #346) objects to the same and
requests a hearing thereon. In support thereof, CBSG states two (2) bases to sustain the
Response and Objection. First, CBSG states that it is the owner of all accounts and contract
rights of the Debtor as of the date of execution of each Factoring Agreement by the Debtor.
These Factoring Agreements are set forth in the Proof of Claim previously filed herein (Claim
#13-2). The Debtor is only entitled to sell property of the estate under 11 U.S.C. § 363(f). Simply
put, the Debtor may not sell property that it does not own. Second, should the Court disagree
with CBSG’s position and allow the Trustee to sell the property under 11 U.S.C. § 363(f), CBSG
is entitled to an order directing that any interest that CBSG has in the property shall attach to the
proceeds of the sale of that property in the same manner as they existed as of the petition date.

WHEREFORE, CBSG prays the Court as follows:

l. That the Court grant this Response and Objection and deny the Trustee’s Motion

as it relates to the property owned by CBSG;

U:\Bankruptcy\Complete Business Solutions Group, Inc, dba PAR Funding\CAH Acquistion Company 19-01697 NC e\CAH 7\Response and Objection to Trustee’s Motion to Self- CAH 7. docx
Case 19-01298-5-JNC Doc 357 Filed 11/15/19 Entered 11/15/19 15:53:25 Page 2of3

2. That, alternatively, the Court enter an Order stating that the interest that CBSG
has in and to the accounts and contract rights be transferred to the proceeds of the sale as such
interest existed as of the petition date;

3, That the Court hold a hearing thereon; and

4, For such other and further relief as the Court may deem just and proper.
This the [9 day of November, 2019.

HUTCHENS LAW FIRM LLP
Attorneys for Complete Business Solutions, Group, Inc.

By: i du he Ci

William Walt Pettit

NC Bar No.: 9407

6230 Fairview Road, Ste. 315

Charlotte, NC 28210

Telephone; (704) 362-9255

Email: walt.pettit@hutchenslawfirm.com

 

U:\Bankruptcy\Comptete Business Solutions Group, Inc, dha PAR Funding\CAH Acquistion Company 49-01697 NC e\CAH 7\Response and Objection to Trustee's Motion to Sell - CAH 7.dacx
Case 19-01298-5-JNC Doc 357 Filed 11/15/19 Entered 11/15/19 15:53:25 Page 3of3

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
GREENVILLE DIVISION

IN THE MATTER OF:
CASE NO.: 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC

d/b/a PRAGUE COMMUNITY HOSPITAL, CHAPTER i1

DEBTOR.
CERTIFICATE OF SERVICE

I, William Walt Pettit, as attorney of record for Complete Business Solutions, Group,
Inc., hereby certify that on the L5 day of November, 2019, I served a copy of the Response
and Objection to Trustee’s Motion For (1) an Order (A) Establishing Bidding Procedures, et al
by either electronic notice in accordance with the local rules or by depositing the same, enclosed
in a postpaid, properly addressed wrapper, in an official depository under the exclusive care and
custody of the United States Postal Service, said envelope being addressed as follows:

CAH Acquisition Company 7, LLC Rayford K. Adams, III
d/b/a Prague Community Hospital (by ECF service)
PO Box 953446

Saint Louis, MO 63195

Thomas W. Waldrep, Jr.
U.S. Bankruptcy Administrator’s Office
(by ECF service)

HUTCHENS LAW FIRM LLP
Attorneys for oe Business Solutions, Group, Inc.

wf

William Walt Pettit

NC Bar No.: 9407

6230 Fairview Road, Ste. 315

Charlotte, NC 28210

Telephone: (704) 362-9255

Email: walt.pettit(@hutchenslawfirm.com

UA Bankruptcy\Compiete Business Solutions Group, (nc, dba PAR Funding\CAH Acquistion Company 19-01697 NC e\CAH 7\Response and Objection to Trustee's Motion to Sell - CAH 7.dacx.
